Exhibit 10.2

 

EXECUTION VERSION

 

FIRST AMENDMENT TO RESTRUCTURING SUPPORT AND LOCK-UP AGREEMENT

 

This First Amendment (this “Amendment”), dated as of October 2, 2017, to that
certain Restructuring Support and Lock-Up Agreement, dated as of June 12, 2017
(including the Restructuring Term Sheet exhibited thereto, and, as amended by
this Amendment and as may be further amended, supplemented, or otherwise
modified from time to time, the “RSA”), by and among (i) GenOn Energy, Inc.
(“GenOn”), GenOn Americas Generation LLC (“GAG”), and certain of their directly
and indirectly-owned subsidiaries listed on the signature pages hereto
(collectively, the “Debtors”), (ii) NRG Energy, Inc. (“NRG”), in its capacity as
both a holder of interests in GenOn and as a holder of claims under that certain
Revolving Credit Agreement dated December 12, 2012, among NRG Energy, Inc.,
GenOn, and NRG Americas, Inc., and (iii) the undersigned Required Consenting
GenOn Noteholders(1) (such undersigned Required Consenting GenOn Noteholders,
the Debtors and NRG, collectively the “Amendment Parties”).

 

RECITALS

 

WHEREAS, Section 12 of the RSA provides that the RSA, including the
Restructuring Term Sheet, may not be modified, amended, supplemented or waived
in any manner except in writing signed by each of the Debtors, NRG, and the
Required Consenting GenOn Noteholders;(2) and

 

WHEREAS, the Amendment Parties desire to amend the RSA (including, for the
avoidance of doubt, the Restructuring Term Sheet) as set forth in this
Amendment.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Amendment Party, intending to be legally
bound hereby, agrees as follows:

 

AGREEMENT

 

Section 1.                  Amendments to the RSA and Restructuring Term Sheet. 
The Amendment Parties hereby agree to amend the RSA as follows:

 

1.01.                     all references to the Ad Hoc Committee shall be deemed
to include, as applicable, (i) the committee of certain Consenting GAG
Noteholders (the “GAG Ad Hoc Group”) represented by Quinn Emanuel Urquhart &
Sullivan, LLP (“Quinn Emanuel”) and (ii) the committee of certain Consenting
GenOn Noteholders (the “GenOn Ad Hoc Group”) represented by Davis Polk &
Wardwell LLP (“Davis Polk”);

 

1.02.                     references to “counsel” to the Ad Hoc Committee,
Consenting Noteholders or Requisite Consenting Noteholders shall be deemed to
refer to (i) in respect of the GenOn Ad Hoc Group and/or Consenting Noteholders
that are Consenting GenOn Noteholders, Davis Polk and (ii) in respect of the GAG
Ad Hoc Group and/or Consenting Noteholders that are Consenting GAG Noteholders,
Quinn Emanuel;

 

--------------------------------------------------------------------------------

(1)  Capitalized terms used but not otherwise defined herein have the meaning
ascribed to such terms in the RSA.

 

(2)  The RSA may be amended without the Required Consenting GAG Noteholders so
long as such modification, amendment, supplement, or waiver does not constitute
an Adverse GAG Treatment Event.

 

--------------------------------------------------------------------------------


 

1.03.                     references to the “advisors” to the Ad Hoc Committee,
Consenting Noteholders or Requisite Consenting Noteholders shall be deemed to
refer to (i) in respect of the GenOn Ad Hoc Group and/or Consenting Noteholders
that are Consenting GenOn Noteholders, Davis Polk and Ducera Partners LLC and
(ii) in respect of the GAG Ad Hoc Group and/or Consenting Noteholders that are
Consenting GAG Noteholders, Quinn Emanuel and Ducera Partners LLC;

 

1.04.                     notices delivered or to be delivered to any Consenting
Noteholder under the First Amended RSA shall not be deemed given under
Section 13.09 thereof unless (a) if to one or more Consenting GAG Noteholders,
the GAG Ad Hoc Group or the GAG Steering Committee, delivered to Quinn Emanuel
at the notice address set forth in the RSA or (b) if to one or more Consenting
GenOn Noteholders, the GenOn Ad Hoc Group or the GenOn Steering Committee, Davis
Polk at 450 Lexington Avenue, New York, NY 10017, Attn: Damian S. Schaible
(damian.schaible@davispolk.com), Eli J. Vonnegut (eli.vonnegut@davispolk.com)
and Angela M. Libby (angela.libby@davispolk.com);

 

1.05.                     the second “WHEREAS” clause in the Recitals to the RSA
shall be amended and restated in its entirety as follows:

 

“WHEREAS, the Backstop Parties have committed to provide a backstop for the Exit
Financing (the “Backstop Financing”) to consummate the Restructuring;”

 

1.06.                     section 3(a)(ix) of the RSA shall be amended and
replaced in its entirety with the following, with all corresponding references
to the “Notes Offering Procedures” and the “Notes Offering Approval Order”
deleted in their entirety:

 

“Reserved;”

 

1.07.                     section 4(a)(iii) of the RSA shall be amended and
replaced in its entirety with the following:

 

“Reserved;”

 

1.08.                     section 11.01(l) of the RSA shall be amended and
replaced in its entirety with the following:

 

“Reserved;”

 

1.09.                     the following definitions set forth in Exhibit 1 of
the Restructuring Term Sheet shall be amended and restated in their entirety as
follows:

 

Backstop Commitment

 

The commitment of the Backstop Parties to backstop the Exit Financing, as set
forth in the Backstop Commitment Letter.

 

2

--------------------------------------------------------------------------------


 

Backstop Commitment Letter

 

That certain commitment letter, and all exhibits thereto, entered into by GenOn,
GAG, the Backstop Parties, and the other parties thereto contemporaneously with
execution of the Restructuring Support Agreement, as may be amended,
supplemented, or modified from time to time in accordance with the terms
thereof.

 

 

 

Backstop Financing Term Sheet

 

The term sheet attached as Exhibit A to the Backstop Commitment Letter.

 

 

 

Ducera Engagement Letter

 

That certain engagement letter dated as of May 17, 2016, by and among Ducera
Partners LLC, Ropes & Gray LLP, and GenOn Energy, Inc., as amended from time to
time and as assumed by Davis Polk & Wardwell LLP and Quinn Emanuel Urquhart &
Sullivan, LLP.

 

 

 

Executive Employment Agreement

 

That certain employment agreement for GenOn’s current Chief Executive Officer,
dated April 7, 2017, as amended from time to time.

 

 

 

Exit Financing

 

The debt instruments to be issued or executed as part of any exit financing
facility or other lender arrangement obtained by the Debtors prior to the
Effective Date in form and substance reasonably acceptable to the GenOn Steering
Committee and, to the extent they are Exit Financing Participants, the Backstop
Parties, which may include the New Secured Notes, the New Exit Credit Facility,
and/or one or more alternative financing instruments issued and/or executed in
connection with the Exit Financing.

 

 

 

Exit Financing Participants

 

The Note Purchasers and/or Lender Parties that provide all or part of the Exit
Financing.

 

 

 

Fee Letters

 

Collectively, (i) that certain fee letter dated as of September 21, 2016, by and
between Ropes & Gray LLP and GenOn Energy, Inc., (ii) that certain fee letter,
dated as of May 12, 2017, by and between Davis Polk & Wardwell LLP and GenOn
Energy, Inc. as amended from time to time and (iii) the Ducera Engagement
Letter.

 

3

--------------------------------------------------------------------------------


 

New Exit Credit Facility

 

That certain senior secured credit facility or facilities, consisting of the New
Exit Revolving Credit Facility, any term loans, revolving credit loans,
synthetic or other letter of credit facilities and/or one or more other
financing arrangements, if any, to be entered into by the Reorganized Debtors on
the Effective Date.

 

 

 

New Exit Revolving Credit Facility

 

Any amounts provided by the Lender Parties under a senior secured revolving
credit facility for the purposes of funding the Reorganized Debtors’ working
capital and other operational needs.

 

 

 

New Secured Notes

 

Those certain new senior secured notes, if any, to be issued to the Note
Purchasers in accordance with the terms of the Backstop Commitment Letter or
otherwise as part of the Exit Financing.

 

 

 

Note Purchasers

 

The Backstop Parties and/or such other parties that acquire New Secured Notes in
connection with the Exit Financing.

 

 

 

Noteholder Advisors

 

The following current or former professional advisors to the GenOn Ad Hoc Group
or the GAG Ad Hoc Group, including the following: Davis Polk & Wardwell LLP;
Ropes & Gray LLP; Ducera Partners LLC; Carmen L. Gentile, PLLC; Quinn Emanuel
Urquhart & Sullivan, LLP; Richards, Layton & Finger, PA; Porter Hedges LLP;
Couch White, LLP; and one local bankruptcy counsel in such jurisdiction that the
Debtors commence the Chapter 11 Cases.

 

1.10.                     the following definitions set forth in Exhibit 1 of
the Restructuring Term Sheet shall be deleted in their entirety: (i) Indenture
Trustee; (ii) New Employment Agreement;(3) (iii) New Secured Notes Offering;
(iv) Notes Offering Procedures; (v) Rights Recipients; and (vi) Subscription
Rights.

 

1.11.                     the section of the Restructuring Term Sheet captioned
“Class 4: GenOn Notes Claims” is hereby amended by (i) substituting the word
“any” for the word “the” immediately preceding the words “Management Incentive
Plan” in subsection (a) thereof, and (ii) deleting subsection (c) in its
entirety; and

 

--------------------------------------------------------------------------------

(3)  The definition of Executive Employment Agreement shall replace all
references to the New Employment Agreement.

 

4

--------------------------------------------------------------------------------


 

1.12.                     the section of the Restructuring Term Sheet captioned
“Management Incentive Plan” is amended and restated in its entirety as follows:

 

“The Reorganized GenOn Board may, in its sole discretion, implement a management
incentive plan (including through the issuance of New Common Stock) for certain
of the Debtors’ directors, officers, and employees (the “Management Incentive
Plan”).”

 

1.13.                     the section of the Restructuring Term Sheet captioned
“Exit Financing” is amended and restated in its entirety as follows:

 

“On the Effective Date, the Reorganized Debtors, any Non-Debtor Subsidiaries
agreed to by the Debtors and the Exit Financing Participants shall consummate
the Exit Financing, subject to negotiation and execution of definitive documents
acceptable to the Debtors, the GenOn Steering Committee, the Backstop Parties to
the extent they are Exit Financing Participants, and the Exit Financing
Participants.  The aggregate principal amount and the structure of the Exit
Financing shall be reasonably determined by the Debtors, the GenOn Steering
Committee, the Backstop Parties to the extent they are Exit Financing
Participants, and the Exit Financing Participants to be reasonably necessary to
fund the Debtor’s obligations hereunder and other working capital needs of the
Reorganized Debtors, and any Backstop Financing may be decreased by the amount
of excess cash on the balance sheet, as determined in good faith by the Debtors
and the Group B Backstop Parties in accordance with the Backstop Commitment
Letter and taking into account the future needs of Reorganized GenOn.”

 

1.14.                     the section of the Restructuring Term Sheet captioned
“Conditions Precedent to Confirmation and Effectiveness” is hereby amended by
substituting the word “any” for the word “the” immediately before the words
“Management Incentive Plan” in clause (iii)(c) thereof;

 

1.15.                     the second sentence of the section of the
Restructuring Term Sheet captioned “Charter; Bylaws; Corporate Governance” is
hereby amended and restated in its entirety as follows:

 

“As of the Effective Date, the Reorganized GenOn Board will be comprised of
seven (7) members designated by the GenOn Steering Committee, in its sole
discretion, subject to increase or decrease at the discretion of the GenOn
Steering Committee.”

 

1.16.                     the first paragraph of the section of the Settlement
Term Sheet captioned “Exit Structure” is hereby amended to add the following
words immediately after the words “in good faith”:

 

“, and which will include an agreement that resolves any potential material
adverse impact of the Worthless Stock Deduction”

 

and

 

1.17.                     Exhibit 3 to the Restructuring Term Sheet is hereby
deleted in its entirety.

 

5

--------------------------------------------------------------------------------


 

Section 2.                  Effect of Amendment; Ratification.  Except as
specifically amended or waived hereby, the terms and provisions of the RSA,
including all exhibits thereto, are in all other respects ratified and confirmed
and remain in full force and effect without modification or limitation.  Except
as expressly provided herein, this Amendment shall not be deemed or construed
(i) to be a consent granted pursuant to, or a waiver, modification or
forbearance of, any term or condition of the RSA, any of the instruments or
agreements referred to therein or a waiver of any breach under the RSA, whether
or not known to any party thereto, or (ii) to prejudice any right or remedy
which any party to the RSA may now have or have in the future under or in
connection with the RSA, or any of the instruments or agreements referred to
therein, as applicable.

 

Section 3.                  Effectiveness of This Amendment.  This Amendment
shall become effective on the date (such date, the “First Amendment Effective
Date”) on which counsel to the Debtors has received signature pages from the
parties that comprise the Amendment Parties.  Following the First Amendment
Effective Date, all references to the “RSA”, “hereunder”, “hereof” or words of
like import in the RSA shall mean and be a reference to the RSA, as amended by
this Amendment.

 

Section 4.                  Governing Law; Trial by Jury Waiver.  Sections 13.04
and 13.05 of the RSA shall apply to this Amendment, mutatis mutandis.

 

Section 5.                  Execution of Amendment.  This Amendment may be
executed and delivered in any number of counterparts and by way of electronic
signature and delivery, each such counterpart, when executed and delivered,
shall be deemed an original, and all of which together shall constitute the same
agreement.  Each individual executing this Amendment on behalf of a Party has
been duly authorized and empowered to execute and deliver this Amendment on
behalf of said Party.

 

IN WITNESS WHEREOF, the Amendment Parties have executed this Amendment on the
day and year first above written.

 

[Remainder of page intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

Debtor Signature Page to the Amendment

 

GenOn Energy, Inc.

 

 

 

By:

/s/ Mark A. McFarland

 

Name:

Mark A. McFarland

 

Title:

Chief Executive Officer

 

 

 

GenOn Americas Generation, LLC

 

 

 

By:

/s/ Mark A. McFarland

 

Name:

Mark A. McFarland

 

Title:

Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

Consenting Noteholder Signature Page to the Amendment

 

Signature pages of Consenting Noteholders on file with the GenOn Entities.

 

--------------------------------------------------------------------------------


 

NRG Signature Page to the Amendment

 

NRG Energy, Inc.

 

 

 

By:

/s/ Brian Curci

 

Name:

Brian Curci

 

Title:

Corporate Secretary

 

 

--------------------------------------------------------------------------------